Citation Nr: 0313823	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to an evaluation greater than 10 percent for 
lumbosacral degenerative disc and degenerative joint disease, 
with radiculopathy, for the period prior to May 21, 1997, the 
effective date of a 20 percent evaluation.

2.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral degenerative disc and degenerative joint disease, 
with radiculopathy, for the period between May 21, 1997, and 
March 27, 2000, the effective date of a 40 percent 
evaluation.

3.  Entitlement to an increased evaluation for lumbosacral 
degenerative disc and degenerative joint disease, with 
radiculopathy since March 27, 2000.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from April 1958 to July 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1996 decision by the Newark, New Jersey, Regional 
Office (RO) that continued a 10 percent evaluation for a back 
disorder.  Thereafter, the evaluation was increased as 
indicated in the issues listed on the title page.

At a February 2003 VA Central Office hearing the veteran 
raised the issue of entitlement to an increased evaluation 
for hypertension.  That issue is not in appellate status.  
His testimony, however, constitutes an informal claim for an 
increased evaluation.  Hence, the matter is referred to the 
RO for appropriate action.


REMAND

Unfortunately, the issues identified above are not ripe for 
appellate adjudication.  First, the record reveals that the 
RO failed to advise the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
and VA duties pursuant thereto are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

In addition, the rating criteria for Diagnostic Code 5293 
(intervertebral disc syndrome) changed on September 23, 2002.  
67 Fed.Reg. 54345-49 (2002).  When regulations concerning 
entitlement to a higher evaluation change during the course 
of an appeal, the veteran is entitled to a decision on the 
claim, for any period after the effective date of the 
amendment, under the rating criteria most favorable thereto.  
Baker v. West, 11 Vet. App. 163, 168 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, amended 
regulations and rating criteria are not applied to any period 
that precedes their effective date.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000, 65 Fed. Reg. 34531 (May 30, 2000).  In 
this case, only the old regulations and rating criteria are 
applied prior to September 23, 2002, but the most favorable 
regulations and rating criteria, old or new, are applied to 
any period thereafter.  Examination reports must address both 
sets of criteria for the applicable period.  Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

Finally, with regard to the evaluation of a joint disability, 
the applicable authorities include DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and 38 C.F.R. §§ 4.40, 4.45 (2002).  
Pursuant to those authorities, examiners must determine 
whether, or how, repeated or prolonged use of a disabled 
joint actually affects its function.  Thus, examiners should 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination.  If any of 
these characteristics of disability are exhibited, the 
determinations should, if feasible, be expressed in terms of 
the degree of limitation of motion attributable thereto.  
Examiners should also determine whether the veteran 
experiences flare-ups of the disorder and, if so, whether 
those flare-ups cause even greater limitation of motion.

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran must identify all health 
care providers, VA and non-VA, from whom 
he has received treatment for a lumbar 
disorder since 1995.  Thereafter, the RO 
must obtain legible copies of all records 
not already obtained to include a 
December 1998 report of magnetic 
resonance imaging.

2.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA 
orthopedic/neurologic examination to 
determine the nature and extent of any 
lumbar disability. 

a.  The examiner must review the 
claim file, including this decision, 
and indicate in the report that such 
a review was conducted.

b.  The examiner must conduct 
complete range of motion studies and 
all indicated tests.  Functional 
limitations of the lumbar disorder, 
including neurologic manifestations 
attributable thereto, must be fully 
described.

c.  The examiner should identify, 
from treatment records in the file, 
periods when symptoms and signs of 
intervertebral disc syndrome 
required treatment by a physician 
who prescribed bed rest.

d.  The examiner should determine 
whether there is clinical evidence 
of additional limitation of motion 
of the back due to pain, weakened 
movement, excess fatigability, or 
incoordination and, if so, the 
degree of same.  The foregoing 
factors of additional disability are 
based on use of the lumbar spine, so 
it will be necessary for the veteran 
to perform repetitive lumbar motions 
or exercises to enable the examiner 
to assess them clinically.  The 
examiner should determine whether 
there is clinical evidence of 
additional limitation of motion of 
the low back due to flare-ups of the 
disorder and, if so, the degree of 
same.

e.  All functional limitations 
attributable to the service-
connected back disorder must be 
fully described.

f.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

3.  Upon completion of the foregoing 
development, the RO must review all of 
the evidence of record.  If any of the 
benefits sought on appeal remain denied, 
issue a Supplemental Statement of the 
Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38 (2002).  If the RO 
issues a SSOC, it must reflect 
consideration of the applicable 
provisions of law including the VCAA.

4.  If the RO issues an SSOC, the veteran 
must also be issued the notice required 
by 38 U.S.C.A. § 5103(a).  

a.  The notice must advise the 
veteran that evidence needed to 
substantiate his claim of 
entitlement to an increased 
evaluation for any period prior to 
September 23, 2002, is evidence that 
his intervertebral disc syndrome was 
pronounced with little intermittent 
relief from persistent symptoms 
compatible with sciatic neuropathy, 
such as characteristic pain, 
demonstrable muscle spasm, absent 
ankle jerk, or other neurologic 
findings appropriate to the sites of 
diseased discs (60 percent); or that 
his intervertebral disc syndrome was 
severe with only intermittent relief 
from recurring attacks (40 percent); 
or that his intervertebral disc 
syndrome was moderate with recurring 
attacks (20 percent).  

The notice must also advise the 
veteran that, for the period after 
September 23, 2002, evidence needed 
to substantiate his claim for a 
greater evaluation is that set forth 
above for a 60 percent evaluation 
or, under the new rating criteria, 
evidence of incapacitating episodes 
of at least six weeks duration 
during the preceding twelve months.  
An "incapacitating episode" is a 
period of acute symptoms and signs 
of intervertebral disc syndrome that 
requires treatment by a physician 
including prescribed bed rest.  The 
new rating criteria includes an 
alternative method of evaluation 
wherein the chronic orthopedic and 
neurologic manifestations of 
intervertebral disc syndrome are 
separately evaluated.

b.  If the section 5103(a) notice is 
issued, it must also advise the 
veteran that it is his 
responsibility, and his alone, to 
provide the foregoing evidence.  
Advise the veteran that VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof, and that VA will 
notify him of evidence he identified 
that could not be obtained so that 
he may obtain the evidence himself 
and submit it.

c.  If the section 5103(a) notice is 
issued, it must also advise the 
veteran that he has one year to 
submit the evidence needed to 
substantiate his claim, or to 
identify for VA the custodians of 
such evidence so that VA may attempt 
to obtain it, and that his appeal 
will remain in abeyance for one year 
or until he indicates in writing 
that there is no additional evidence 
he wishes to have considered.

Upon completion of the foregoing development, and compliance 
with the time constraints prescribed above, the case should 
be returned to the Board if the benefits sought on appeal 
remain denied.  No opinion is expressed as to the final 
outcome warranted.


______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


